Citation Nr: 1625381	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  14-44 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for foot drop.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from October 1950 to December 1950 and June 1956 and June 1958. 

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  A November 2015 Board decision reopened the Veteran's claim for service connection for a back disability and remanded this reopened claim as well as the claim for service connection for foot drop. 
 
In September 2015, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (2014).  During this hearing, the undersigned Veterans Law Judge (VLJ) was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 
 

FINDINGS OF FACT

1.  The most probative evidence of record weighs against a conclusion that a back disability is etiologically related to service. 

2.  The most probative evidence of record weighs against a conclusion that foot drop is etiologically related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for foot drop are not met.  38 U.S.C.A. §§  1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Duty to Assist
With respect to the matters herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No arguments in this regard have been put forth by the Veteran and any due process concerns have been addressed by the Board.  

As indicated, the Veteran was afforded a hearing before the undersigned in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent treatment records not currently associated with the claims file, and as result of the testimony presented at the hearing, the Board remanded the case for additional development.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims decided herein based on the current record.

Applicable Laws and Regulations
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Evidence and Analysis
Summarizing the pertinent evidence with the above criteria in mind, the service treatment reports, to include the reports from the May 1958 separation examinations, are silent for a back disability or foot drop, and the Veteran specifically denied having any "arthritis or rheumatism," "bone, joint, or other deformity," or "foot trouble" on a medical history filed in conjunction with the May 1958 separation examination.  

After service, the Veteran was treated in November 1989 by a private physician for leg and back pain.  At that time, he reported an approximately one and a half month history of such pain.  Discogenic disease in the lumbar spine was diagnosed in October 1998, and foot drop was diagnosed after service by way of October 2011, March 2012, August 2012, February 2013, and April 2014 VA clinical records. 

In written statements beginning in 2002 and at the September 2015 hearing, the Veteran asserted that he injured his back during service in 1956 after a parachute jump, and that he has had pain in his back and legs every since that time.  In an effort to determine whether there was a link between a current back disability or drop foot and service, and pursuant to the instructions of the Board remand, the Veteran was afforded VA examinations in April 2016.  Both examinations reflected review of the claims file and the Veteran's history of an injury sustained during an in-service parachute jump and continuing back and foot problems thereafter.  Based on consideration of this history, which was considered not to have been verified, and examinations of the Veteran, the conclusions were that it was less likely than not that a back disability or foot drop were related to service. 

This above opinions are not contradicted by any other medical evidence or opinion, and the Board finds these opinions to be definitive as to the matter of whether the Veteran has a back disability or foot drop as a result of service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

With respect to the Veteran's contentions that he has had back and foot problems since the in-service parachute jump, while he is competent to assert that he has had various symptoms, such as pain, from service to the present time, the Veteran specifically denied having any of these symptoms at separation from service.  Such cotemporaneous silence as to back and foot symptoms would not be supportive of any assertions by the Veteran of continuous back and foot problems from service, particularly given his report to a physician in November 1989 of only a one and a half month history of back and leg pain, and the fact that it was not until 2002, well over 40 years after service, that the Veteran first related a back or foot disability to service.  As such, the undersigned finds the contentions with regard to continuity of symptoms to not be credible.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  In addition, given the lack of any evidence of arthritis within one year of service and the fact that the Veteran has not consistently described a continuity of arthritis-related symptomatology since service, presumptive service connection for arthritis on the basis of chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Aside from any credibility issues, to whatever extent the assertions of the Veteran (to include through his representative) are being advanced in an attempt to establish that a back disability and foot drop are related to service, such attempts must fail.  Matters of diagnosis of disabilities not capable of lay observation, and the medical etiology of any such disability, are questions within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435(2011)), here, the specific matter as to the whether the Veteran has a current back disability or foot drop that is the result of service is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Simply stated, the determinations as to whether the Veteran has a current back disability or foot drop as a result of service are complex medical questions for which the Veteran lacks adequate medical training to address.  As his lay assertions in this regard have no probative value, the Veteran can neither support his claims, nor counter the probative medical opinions of record, on the basis of lay assertions alone. 

In light of the above and in sum, the Board finds that service connection for a back disability or foot drop is not warranted.  In reaching these decisions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the most probative evidence is against the Veteran's claims of entitlement to service connection for a back disability and foot drop.  As such, that doctrine is not applicable, and these claims must be denied.   38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a back disability is denied.  

Service connection for foot drop is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


